Case: 17-50387      Document: 00514208110         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                    No. 17-50387                                     Fifth Circuit

                                  Summary Calendar                                 FILED
                                                                             October 24, 2017
                                                                              Lyle W. Cayce
LYNN C. GUTHRIE; GINA LYNN GUTHRIE,                                                Clerk

                                                 Plaintiffs-Appellants
v.

DITECH FINANCIAL, L.L.C., formerly known as Green Tree Servicing,
L.L.C.,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CV-171


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Proceeding pro se as they did in the district court, Plaintiffs-Appellants
appeal the April 20, 2017 Final Judgment of that court dismissing all of their
claims and causes of action without prejudice. We have carefully reviewed
the record on appeal, including the briefs of the parties, the exhaustive April
20, 2017 Order of the district court, and the even more exhaustive Report and
Recommendation of the magistrate judge to whom the district court initially


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50387    Document: 00514208110     Page: 2   Date Filed: 10/24/2017



                                 No. 17-50387
assigned this matter. As a result, we are convinced beyond cavil that the
aforesaid Final Judgment of the district court is not only free of error but
eminently correct. For essentially the same reasons as explicated by the
district court and the magistrate judge, the judgment appealed from is, in all
respects,

AFFIRMED.




                                       2